816 F.2d 682
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.David RAYNARD, Plaintiff-Appellant,v.MICHIGAN DEPARTMENT OF CORRECTIONS, Defendant-Appellee.
No. 86-1665.
United States Court of Appeals, Sixth Circuit.
April 17, 1987.

Before MERRITT and NELSON, Circuit Judges;  and CONTIE, Senior Circuit Judge.

ORDER

1
Plaintiff brought this civil rights action alleging a deprivation of property ($28.00) without due process of law.  The district court dismissed the complaint and this appeal followed.  On appeal, the parties have briefed the issues.


2
Upon consideration of the briefs and record, we affirm for the reasons set forth in the order of dismissal.  Rule 9(b), Rules of the Sixth Circuit.